IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51140
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HOMOGONIO RIOS-FUENTES,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. DR-98-CR-252-ALL
                       --------------------
                         November 2, 1999

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Homogonio Rios-Fuentes appeals his guilty plea conviction

for intentionally distributing morphine, in violation of 21

U.S.C. § 841(a)(1).   Specifically, Rios-Fuentes argues that the

district court erred by failing to state at his rearraignment

that: 1) the court had a duty to consider applicable sentencing

guidelines; 2) the court could depart from those guidelines in

certain circumstances; 3) Rios-Fuentes’ statements under oath

could form the basis of a perjury prosecution; and 4) Rios-

Fuentes had a Fifth Amendment right not to testify.    Rios-Fuentes

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-51140
                               -2-



also argues that the court erred by not inquiring into the

factual basis for his plea.   Rios-Fuentes argues that these

omissions affected his substantial rights and rendered his guilty

plea invalid.

     We have reviewed the record and the briefs submitted by the

parties and find that the errors committed by the district court

in its Fed. R. Crim. P. 11 colloquy were harmless. See United

States v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en banc);

United States v. Bachynsky, 949 F.2d 722, 726 (5th Cir. 1991).

     AFFIRMED.